     Case 1:20-cr-00167-DAD-BAM Document 7 Filed 10/06/20 Page 1 of 2


1
2
3
4
5
6
7
                                    UNITED STATES DISTRICT COURT
8
                                    EASTERN DISTRICT OF CALIFORNIA
9
10
      UNITED STATES OF AMERICA,                 )      Case No: 1:20-cr-0167 DAD BAM
11                                              )
                      Plaintiff,                )      ORDER APPOINTING COUNSEL
12                                              )
              vs.                               )
13                                              )
      ANDREW ANTHONY LOMELI,                    )
14                                              )
                      Defendant.                )
15                                              )
16           The defendant has attested to his financial inability to employ counsel and wishes the

17   Court to appoint counsel to represent him. Therefore, in the interests of justice and according to

18   Sixth Amendment to the United States Constitution and 18 U.S.C. § 3006A, the Court

19   ORDERS:

20           1.      Monica L. Bermudez is APPOINTED to represent the above defendant in this

21   case effective nunc pro tunc to October 2, 2020. This appointment shall remain in effect until

22   further order of this court.

23
     IT IS SO ORDERED.
24
         Dated:     October 6, 2020                            /s/ Jennifer L. Thurston
25
                                                       UNITED STATES MAGISTRATE JUDGE
26
27
28
     Case 1:20-cr-00167-DAD-BAM Document 7 Filed 10/06/20 Page 2 of 2


1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
